Title: Thomas Boylston Adams to William Smith Shaw, 15 February 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 15th: Feby 1801.
				
				Your favors of the 10th: & 11th: instt: are received. We have heard of the proceedings in the Representative chamber as far as the 22d:

ballot, and we have admired that firmness, which puts the issue of the choice upon strength of nerves, rather than numbers. I have but little expectation, that the thing will go through, as it began— Some body will go over to the majority, but it is not easy to say or even conjecture, who this will be. When Dallas came home he had the audacity to say that he had seen a paper signed by Mr: Baer pledging himself to vote for Jefferson; this story was believed here until it was contradicted by the state of the Ballot. It now passes for one of Mr: Dallas’s Reports— Even the recent risk he ran for his life, when the Stage upset with the Cargo of Lawyers, on their return from Washington, did not deter him from circulating this groundless charge against Baer— The Aurora threatens to seize on the public arms and force down the man of the people, upon us—the desperation of the jacobins is almost indescribable, and I know not how soon it may shew itself in acts of tumult and violence— Yesterday I was walking in Chesnut street, in the middle of the afternoon, and passed three men, of whom I took no notice, at the time, but before I was beyond hearing distance, one of them, in a loud voice, said—“that cockade will be very little longer in fashion— It wont last but a few days more— might as well be laid by—[”] Knowing this discourse was addressed to me, I paused a step & turned round to look at my adversaries; they appeared to be sturdy red nosed Butchers, with each a piece of beef in his hand— After making a pretty correct observation of their persons, I walked on and they ceased talking. I have no doubt of being insulted more grossly than this if I continue to wear the Cockade, which I certainly shall do, so long as I have a head to wear a Hat— that is, if agreeable to myself— Therefore let the man, who would dare to tear it out, “look to it.”
				The Subscribers to the PFolio multiply gradually— Between 5 & 600, is the present number— The paper of yesterday has several articles of the Editor’s own—
				I have been looking for my Mother daily, for a week past, but it seems she had not left you on the 11th:—
				I hope you will continue to keep me informed of all tellable matters—
				With true esteem / Your
				
					T. B ADAMS—
				
			